DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 10/22/2020.
Claims 1-9 are pending. Claim 1 is independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	No priority claimed as of this office action date.

No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is reminded of the duty to disclose material information under 37 C.F.R. 1 .56 (See for example e.g. 37 C.F.R. § 1.56(c)(1 ) and 37 C.F.R. § 1.56(c)(3)).

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“In-memory multiply-add computing device adapted to process large number of input signals with improved accuracy”.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

8.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0410334 A1),  in view of  Al-Shamma  (US 2020/0020393 A1).
Regarding independent claim 1, Choi teaches an in-memory computing device (Fig. 5A: 500 multi-bit input non-volatile memory cell system), comprising: 
a plurality of memory cell arrays (Fig. 5A: 518. See Fig. 8 518(1), 518(2) configuration “set of memory cells”), respectively receiving a plurality of input signals (Fig. 5A: BITSELECT signals and 516 (1) – 516 (3) combined taken as input signals), 
wherein the input signals are divided into a plurality of groups (e.g. Fig. 5A: b1, b2, b3 input groups), 
the groups respectively have at least one partial input signal (Fig. 5A: 516 (3): Vread with no current multiplier), the at least one partial input signal of each of the groups has a same value (Fig. 5A: Vread), and 
numbers of the at least one partial input signal in the groups sequentially form a geometric sequence with a common ratio of 2 (Fig. 5A: Vread*b1, 2Vread*b2, 4Vread*b3. Current multiplier numbers 1, 2, 4 constitute the geometric sequence with a common ratio of 2); and 
a (para [0077]: sense amplifier and its function in the context), 
wherein the memory cell arrays respectively provide a plurality of weightings (para [0099]: set of memory cells stores a same weight representing the multiplicand), and 
(Fig. 5A in context of para [0059]-para [0061]: “multiply and accumulate”), and 
the sensing amplifiers respectively generate a plurality of sensing results according to the computation results (See para [0050], para [0051], para [0077]: sense amplifier and function).
Choi is silent with respect to plurality of sensing amplifiers, respectively coupled to the memory cell arrays.
Al-Shamma teaches – 
plurality of sensing amplifiers (Fig. 7: sense amplifiers coupled to perform compute function), respectively coupled to the memory cell arrays (Fig. 7: 711, 712, 713 and associated arrays. See para [0074]).
Choi and Al-Shamma are in analogous field of art of memory array based multi-ply accumulate  computing  scheme.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Al-Shamma into the teachings of Choi such that plurality of sense amplifiers can be employed in the apparatus in order to facilitate multiply accumulate computation by enhancing multiplication product signals per array/ segment (Al-Shamma para [0074] and para [0071]).
Regarding claim 2, Choi and Al-Shamma teach the in-memory computing device as claimed in claim 1.  Al-Shamma teaches wherein the computation results are signals of an analog format (para [0051] and para [0052]: sum of multiplied currents).
Regarding claim 3, Choi and Al-Shamma teach the in-memory computing device as claimed in claim 1. Choi teaches wherein each of the sensing amplifiers receives a reference current (para [0077]), and respectively senses the computation results according to the reference current to generate the sensing results (See para [0077]).
Regarding claim 4, Choi and Al-Shamma teach the in-memory computing device as claimed in claim 3. Choi teaches further comprising: a reference current generator (Fig. 1C: 132c), coupled to the sensing amplifiers, and configured to provide the reference current (para [0050]: reference current).

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0410334 A1) and Al-Shamma  (US 2020/0020393 A1),  in view of  HUNG et al. (US 2020/0301667 A1).
Regarding claim 5, Choi and Al-Shamma teach the in-memory computing device as claimed in claim 4. They are silent with respect to remaining provisions of this claim. 
HUNG teaches - 
wherein the reference current generator (para [0052]: reference current generator and Fig. 6) comprises: a current source, generating a current (para [0052]: current source transistors).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of HUNG into the teachings of Choi and Al-Shamma such that reference current generator with enhanced functionality can be 
Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
PARK (US 2020/0211649 A1): Fig. 1-Fig. 6 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for  the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)